COOK, Judge
(concurring in the result):
Subsequent to accused’s trial, Congress amended Article 2, Uniform Code of Military Justice, 10 U.S.C. § 802, to bar imposition of a defense to the exercise of court-martial jurisdiction predicated upon alleged recruiter misconduct like that presented by the accused.1 It seems to me, therefore, that the primary question is whether that statutory change forecloses appellate review of the purported error in the standard of proof utilized by the trial judge to reach a conclusion that no recruiter misconduct tainted the accused’s voluntary enlistment. In my opinion, the congressional clarification of the public policy incidents of a voluntary enlistment demonstrates that the Court’s view in United States v. Russo2 of the effect of recruiter misconduct on the enlistment process was impermissibly over-broad. I would, therefore, apply the new provisions of Article 2 to the accused’s case and hold that no jurisdictional issue exists for review.

. P.L. 96-107, 93 Stat. 810 (Nov. 9, 1979).


. 1 M.J. 134 (C.M.A.1975).